Frazer, J.
This was a suit upon an account by Wilson against Dean. The answer was in three paragraphs. 1. General denial. 2. Payment. 3. Set-off. A demurrer was sustained to the answer of set-off'. We are without any argument on behalf of the appellee, and thus unaided are not able to perceive any ground upon which the demurrer can be sustained.
An item of the plaintifPs account was for services as clerk, to support which he testified that the parties to the *266suit had been engaged in the business of druggists,- as partners, aud that it was the contract between them that if either rendered more service for the firm than the other, he should be compensated therefor by the other; that he, plaintiff, had rendered twelve days service under that arrangement, worth $2 per day. The defendant thereupon offered to prove by the plaintiff, that the defendant had rendered more service than the plaintiff', under said arrangement, but the plaintiff objected and the objection was sustained. We are likewise unable to conceive of any reason to justify this ruling.
J. L. Kctcham and A. T. Rice, for appellant.
F. T. Brown, j. E. McDonald, A.L. Roadie and D. Sheeks, for appellee.
The judgment is reversed, with costs, and the cause remanded with directions to overrule the demurrer to the third paragraph of the answer, &e.